Citation Nr: 1743177	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  08-21 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for cervical spine disability. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for back disability. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for right index finger disability. 

4.  Whether new and material evidence has been received to reopen a claim for service connection for right ankle disability. 

5.  Whether new and material evidence has been received to reopen a claim for service connection for left ankle disability. 

6.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss disability. 

7.  Entitlement to a temporary 100 percent evaluation pursuant to 38 C.F.R. § 4.30 (2016) based on a May 19, 2008 private hospital admission for right carpal tunnel syndrome surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty for training from October 1960 to April 1961, and had additional Army National Guard and Army Reserve service as well as Air National Guard and Air Force Reserve service.

The Veteran passed away in September 2011.  He is survived by the appellant, his widow, and she has been substituted in for the Veteran for the purposes of the instant appeal.  In March 2014, the appellant withdrew a request for a Board hearing.   

These matters come before the Board on appeal from February 2007 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  These claims were remanded by the Board in August 2014 as well as a claim for service connection for right carpal tunnel syndrome.  Service connection for right carpal tunnel syndrome was granted in an October 2014 rating decision.  As that decision represents a full grant of the benefit sought with respect to the right carpal tunnel syndrome, that issue will not be further addressed here.


FINDINGS OF FACT

1.  A claim to reopen claims for service connection for cervical spine disability, back disability, right index finger disability, and bilateral hearing loss disability was most recently denied by the RO in October 1996.  The Veteran was notified of that decision and of his right to appeal it at the time, but no appeal was timely filed and no new and material evidence was received within 1 year thereof.  

2.  Since the final October 1996 RO rating decision denying service connection for cervical spine disability, back disability, and right index finger disability, evidence relating to an unestablished fact necessary to substantiate the claims and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claims has not been received. 

3.  A claim to reopen a claim for service connection for a bilateral ankle disability was most recently denied by the RO in August 2003.  The Veteran was notified of that decision and of his right to appeal it at the time, but no appeal was timely filed and no new and material evidence was received within 1 year thereof.  

4.  Since the final August 2003 RO rating decision denying service connection for bilateral ankle disability, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has not been received. 

5.  Since the final October 1996 RO rating decision denying service connection for bilateral hearing loss disability, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has been received. 

6.  The evidence now shows that it is at least as likely as not that the Veteran's current bilateral hearing loss disability is related to his service.  

7.  The Veteran was admitted to a private hospital from May 19, 2008 to May 24, 2008, and underwent surgery for right carpal tunnel syndrome during that hospitalization.  Service connection is in effect for right arm carpal tunnel syndrome effective from July 23, 2008. 


CONCLUSIONS OF LAW

1.  The October 1996 RO decision denying service connection for cervical spine disability, back disability, right index finger disability, and bilateral hearing loss disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The August 2003 RO decision denying service connection for bilateral ankle disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

3.  The criteria to reopen the claims for service connection for cervical spine disability, back disability, right index finger disability, and bilateral ankle disability based on new and material evidence are not met.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

4.  The criteria to reopen the claim for service connection for bilateral hearing loss disability based on new and material evidence are met.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

5.  The criteria for service connection for bilateral hearing loss disability are met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

6.  The criteria for a temporary total rating pursuant to 38 C.F.R. § 4.30 based on a May 19, 2008 private hospital admission for right arm carpal tunnel syndrome surgery are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of separation from a period of active service lasting 90 or more days, or during service and then again at a later date.  38 C.F.R. §§ 3.303(b), 3.307; see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis and organic disease of the nervous system are listed as chronic diseases.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

For VA compensation and pension purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Prior unappealed RO rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The RO last denied claims to reopen claims for service connection for cervical spine disability, back disability, right index finger disability, and bilateral hearing loss disability, in October 1996 and notified the Veteran of its decision and of his right to appeal it within 1 year at that time.  No appeal was filed and no additional evidence was received within 1 year of the October 1996 notice.  Accordingly, the October 1996 RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The legal basis for the decision was that no new and material evidence had been received since the last prior denial.   

The RO last denied a claim to reopen a claim for service connection for a bilateral ankle disability, in August 2003 and notified the Veteran of its decision and of his right to appeal it within 1 year at that time.  No appeal was filed and no additional evidence was received within 1 year of the October 1996 notice.  Accordingly, the October 1996 RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The legal basis for the decision was that no new and material evidence had been received since the last prior denial.  

Since the October 1996 and August 2003 decisions, new and material evidence has not been received for any of the claims, except for hearing loss.  Instead, the evidence which has been submitted for each of the claims except for hearing loss consists of evidence which is not material to the claims.  Much of the new evidence is duplicative of evidence previously considered.  A large number of duplicates, which by definition cannot be considered "new", have been received.  Some new records merely continue to show treatment for previously shown disabilities; therefore, those records are not material.  No new evidence has been submitted showing that any of these claimed disabilities were incurred in or are related to service.  Any additional records showing service previously shown are duplicates or cumulative of evidence previously considered.  Accordingly, the claims may not be reopened.  

As for the claim for service connection for bilateral hearing loss disability, a July 2006 VA examination report contains a medical opinion that it is at least as likely as not that the Veteran's current hearing loss is related to his military noise exposure.  This is the type of competent medical evidence [from a medical professional as this complex area of medicine requires medical expertise - see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)] which was lacking but required at the time of the October 1996 RO rating decision, and so it is new and material evidence.  38 C.F.R. § 3.156.  Accordingly, the claim is reopened and may be considered on its merits.  

Based on the evidence, the Board finds that service connection is warranted for the Veteran's current hearing loss disability.  The claim had previously been denied, essentially on the basis that the Veteran's hearing loss disability was not related to his period of active duty for training from October 1960 to April 1961; or to any of his subsequent periods of active duty for training or inactive duty training.  The Veteran had numerous periods of reserve service from April 1974 to May 1990, with service personnel records showing participation in aeronautical duties involving aircrew flight training, and the Veteran specifically and credibly alleging in August 1990 that for many years he had been an aircrew member and had worked outside of airplanes themselves when on the ground.  At the time of the VA examination in July 2006, the Veteran reported that he had had military noise exposure from weapons fire and from aircraft engine noise, and he denied occupational and recreational noise exposure.  His audiometry met the provisions of 38 C.F.R. § 3.385.  The VA examiner in July 2006 noted that evaluations in March 1988, May 1988, March 1989, January 1993, and August 1996 show varying degrees of high frequency hearing loss.  The examiner reported that the records in the Veteran's claims file show that his hearing was normal in 1977 and impaired beginning in 1988, and opined that it is at least as likely as not that the Veteran's current sensorineural hearing loss is related to service noise exposure.  The Board finds that this evidence creates a reasonable doubt as to whether the Veteran's current bilateral hearing loss disability is related to service.  In cases such as this, where reasonable doubt is present as to service incurrence, the claim should be allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Temporary total rating

The appellant appeals for a temporary total rating pursuant to 38 C.F.R. § 4.30 in conjunction with right carpal tunnel syndrome surgery which was performed on the Veteran during a private hospitalization from May 19, 2008 to May 24, 2008.  

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted, effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  Total ratings will be assigned under this section if treatment of a service-connected disability resulted in: (1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.

Service connection was granted for right arm carpal tunnel syndrome in an October 2014 RO rating decision, effective from July 23, 2008.  The appellant appeals for a temporary total rating pursuant to 38 C.F.R. § 4.30 based on right arm carpal tunnel syndrome surgery which the evidence shows the Veteran had during private hospitalization from May 19, 2008 to May 24, 2008.  His private hospital admission date is before the July 23, 2008 effective date for the grant of service connection for his right arm carpal tunnel syndrome.  An award of a temporary total rating under 38 C.F.R. § 4.30 is not possible under the facts of this case, as its provisions contemplate assignment of any such rating starting from date of hospital admission, which in this case was on May 19, 2008, and service connection is not in effect for carpal tunnel syndrome from the date of the Veteran's private admission for right carpal tunnel syndrome surgery on May 19, 2008, but from a date later than this and actually more than 2 months following that hospital admission.  Compensation cannot be awarded for a service-connected disability before its effective date of service connection [see 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2016)], and awards pursuant to 38 C.F.R. § 4.30 must be started on the date of hospital admission or outpatient treatment.  Accordingly, an award under 38 C.F.R. § 4.30 is not possible under the circumstances of this case.  

The Board would like to say to the appellant that it is sorry for her loss, and that the Board is thankful for the Veteran's honorable active and reserve service over the years.  



ORDER

As new and material evidence has not been received concerning the claims for service connection for cervical spine disability, back disability, right index finger disability, and bilateral ankle disability, such claims may not be reopened and remain denied.  

As new and material evidence has been received concerning the claim for service connection for bilateral hearing loss disability, such claim is reopened; additionally, service connection for bilateral hearing loss disability is granted.  

Entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30 based on a May 19, 2008 private hospital admission for right arm carpal tunnel syndrome surgery is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


